UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2007 PACIFIC SYNDICATED RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-107300 88-0417389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2611 SW Third Ave., Suite 200 Portland, OR 97201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (503) 827-5271 15239 92nd Ave. , Surrey, BC V3R 0A8 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The purpose of this Amendment No. 1 is to revise the pro forma financial statements attached as Exhibit 99.2 as originally submitted on Form 8-K to the United States Securities and Exchange Commission on November 8, 2007. Table of Contents CURRENT REPORT ON FORM 8-K PACIFIC SYNDICATED RESOURCES, INC. TABLE OF CONTENTS Page Item 1.01. Entry into a Material Definitive Agreement 1 Item 2.01. Completion of Acquisition or Disposition of Assets 4 Merger 4 Description of Our Company 6 Management’s Discussion and Analysis or Plan of Operation 14 Risk Factors 20 Directors and Executive Officers 31 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 36 Certain Relationships and Related Transactions 37 Item 3.02. Unregistered Sales of Equity Securities 38 Item 5.01. Changes in Control of Registrant. 40 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. 40 Item 5.03. Amendment to Articles of Incorporation. 41 Item 9.01. Financial Statements and Exhibits 41 2 Table of Contents Item 1.01.Entry into a Material Definitive Agreement The Merger On November 5, 2007, we entered into an Agreement of Merger and Plan of Reorganization (the “Merger Agreement”) with Znomics, Inc., a privately held Delaware corporation (“Znomics Delaware”), and Znomics Acquisition, Inc. (“Acquisition Sub”), our newly formed wholly-owned Nevada subsidiary. In connection with the closing of this merger transaction, Znomics Delaware merged with and into Acquisition Sub (the “Merger”) on November 6, 2007, with the filing of articles of merger with the Nevada and Delaware secretaries of state.
